ACCEPTED
                                                                                                 01-14-00685-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON,TEXAS
                                                                                           8/31/2015 12:00:00 AM
                                                                                           CHRISTOPHER PRINE
                                                                                                         CLERK

                                      No.
                                              In the
                                   Court of Criminal Appeals                 RECEIVED IN
                                            At Austin                  1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                       8/31/2015 10:22:00 AM
                                                                       CHRISTOPHER A. PRINE
                                     No. 01-14-00685-CR                       Clerk


                                              In the
                                       Court of Appeals
                                              for the
                                     First District of Texas
                                            at Houston




                                          No. 1408986
                                    In the 262nd District Court     RECEIVED IN
                                      Harris County, Texas               OF CRIMINAL Al
        FILED IN                                                         SEP 0 4 2015
COURT OF CRIMINAL APPEALS

      SEP 14 2015                KANAVIUS DORSEY
                                            Appellant
    Abel Acosta, Clerk                         V.

                               THE STATE OF TEXAS
                                            Appellee



               APPELLANT'S MOTION FOR EXTENSION OF TIME
                               WITHIN WHICH TO FILE
                    PETITION FOR DISCRETIONARY REVIEW



       TO THE HONORABLE COURT OF APPEALS:

             APPELLANT, pursuant to Tex. R. App. P. 68.2(c) moves for an
       extension of time within which to file its petition for discretionary review. In
       support ofits motion, appellant submits the following:
 1.    Appellant was charged with die felony offense of aggravated
       robbery.

 2.    A jury convicted appellant of the charged offense and, in
       accordance with an agreement with the State, the court sentenced
       appellant to 20 years confinement in the Institutional Division of
       the Texas Department of Criminal justice on July 31, 2014.
 3.   A unanimous panel of the First Court of Appeals rendered
      judgment in an unpublished opinion on July 30, 2015, affirming
      appellant's conviction and sentence.

4.    Appellant's petition for discretionary review is due August 31
      2015.


5.    Appellant seeks an extension, in accordance with TEX. R. APP.
      P. 68.2(c), until October 1, 2015, to file its petition for
      discretionary review. This is appellant's first request for an
      extension.


5.    The following reasons are provided as good cause for granting the
      extension:


      a. OnAugust 2, 2015, counsel for appellant sent correspondence,
         certified/return receipt requested, informing appellant of the
         affirmation of his conviction and his right to file a pro se PDR
          (AppendixA).

      b. On August 28, 2015, appellant's counsel learned that the letter
         had been rejected and returned to counsel.

      c. Out of an abundance of caution, appellant is resending the
         letter from August 2, 2015, and wants to ensure that appellant
         has sufficient time to file a PDR should he choose to do so.

9.    Appellant's petition is not for purposes of delay, but so that justice
      may be done.
        WHEREFORE, the Appellant prays that this Court will grant the
 requested extension until October 1, 2015.

                                    Respectfully submitted,

                                    /s/Mandy Miller
                                   Attorney for appellant
                                   2910 Commercial Center Blvd., Ste. 103-201
                                   Katy, TX 77494
                                   SBN 24055561
                                   PHONE (832) 900-9884
                                   FAX (877) 904-6846
                                   mandy@mandymille.rlegal.com




                       CERTIFICATE OF SERVICE

       Pursuant to Tex. R. App. P. 9.5, this certifies that on the 30th day of
August, 2015, acopy of the foregoing was delivered to the following persons
through electronic mail:


Kimberly Aperauch Stelter
Harris County District Attorney
Stelter Kimberlvfa>dao.hctx.ne.r



Lisa McMinn
State Prosecuting Attorney
H_sa.mcminn@,spa.snitp t-v m



                                   /s/Mandy Miller
Appendix A
               - ,1,




                         : .   v




«   V   \. i    *t -, * ?>\S~-r    *•   *** *J   *     1   *!T^   •-* 3*       *^   Ok        aW1   A   .Cv*    CV^    «Al>    jfi- •   « v* ^^-™   'V"   fete. & ->.   f


                                                       1 =-       wtr*
                        fc'< *.
                                                      . 1 —                H
                                                                                                    ^4^
                                                                                                                     _«^t 1*:>,V-f,^ j,,|'""> i                                            1
                                                                                                               3'-    s?~nA**iC\4*»:v ;-" >"*                                            ,1




                                                                                                                                                                                       ) 'i
                                      Mandy Miller
                                 Mandy Miller Legal, PLLC
                         2910 Commercial Center Blvd., Suite 103-201
                                        Katy, TX 77494
                                        (832) 900-9884
                               JIMIIidiMiAiaiidvmillerleffal.com


                                        August 2, 2015


 Mr. Kanavius Dorsey (TDCJ# 01922478)
 c/o Gib Lewis Unit
 777 FM 3497
 Woodville, TX 75990

 RE:   Kanavius Dorsey v. The State ofTexas,
       Cause No. 01-14-00685-CR.

Mr. Dorsey,

       The court of appeals has issued its opinion in your case affirming the judgment
of the trial court. Acopy is enclosed for your review. Based upon mv review of the
court's opinion and the current state of the law, I do not believe that petitioning the
Court of Criminal Appeals, pursuant to Rule 68 of the Texas Rules of Appellate
Procedure is warranted. Ifyou disagree, you may file apro se petition for discretionary
review (PDR) with the Court ofCriminal Appeals, pursuant to Rule 68, Texas Rules of
Appelate Procedure.

        APDR is different from the briefI filed on your behalf. The goal with aPDR
is to convince the Court ofCriminal Appeals that the lower appellate court, not the trial
court, was wrong in its opinion. You may not use the PDR to raise issues not brought
out at tnal or appeal.                                                               6

       You have 30 days from the order affirming your conviction to file the petition
You may also be entitled to one 30 day extension. I have enclosed an extension for
your convenience.


      If no petition is filed, once the time for filing of such has passed, the court of
appeals wdl issue amandate. The issuance of amandate will make your conviction
 final and enable you to seek habeas relief. Both case law and the Code ofCriminal
Procedure require that aconviction in acase where the death penalty was not assessed
be "final" before awrit of habeas corpus can be heard. Should you chose to file awrit,
and ifyou so request, the trial court may appoint an attorney other than myself to assist
you in the writ proceeding. You will have to petition the court for the appointment of
counsel.


      Please do not hesitate to contact me should you have any questions or concerns.
                                               Sincerely,


                                            VfULM
                                               Mandy Miller

Enclosures